Citation Nr: 1432791	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

2.  Entitlement to service connection for tinnitus, for purposes of accrued benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from October 1964 to January 1969 and died in February 2011.  The appellant is his surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A.          § 5121A  (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Board notes that in approximately March 2011, the RO received notice from the appellant of the Veteran's death in February 2011.  She filed a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) later that month.  In December 2011, the RO found that the appellant was a substitute claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,    § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.   As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.  

Subsequent to the issuance of the March 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his claims, to include a June 2010 audiology opinion from J. U.  The Veteran waived RO consideration of this evidence in August 2010.  Therefore, the Board may properly consider such newly received evidence.   38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeals.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the appellant's representative.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2010 substantive appeal, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  Unfortunately, the Veteran passed away in February 2011, prior to the hearing being scheduled.  

As noted, since the Veteran's death, the appellant has been substituted for the Veteran as the claimant in this case.  Nonetheless, the Travel Board hearing request remains outstanding and there is no indication that the appellant has withdrawn this hearing request.

An appellant is entitled to a hearing as a matter of right.  See 38 C.F.R. § 20.700  (2013); see also 38 U.S.C.A. § 7107  (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand for the requested hearing is warranted.



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing,  pursuant to 38 U.S.C.A. § 7107(d), and in accordance with the Veteran's request.  The appeal should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



